Citation Nr: 9908125	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from March 2, 1973 to January 6, 1976, 
constitutes a bar to receipt of Department of Veterans 
Affairs (VA) benefits, except for benefits under 38 C.F.R. 
§ 3.360 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant had active military service from March 2, 1973 
to January 6, 1976, at which time he received an "other than 
honorable" discharge.  The appellant has been represented 
throughout his appeal by The American Legion.  

By an administrative decision in May 1976, a VA Regional 
Office (RO), determined that the appellant's discharge from 
military service for the period from March 1973 to January 
1976 was issued under conditions which constituted a bar to 
the payment of benefits administered by the VA.  This 
determination was done because as the appellant had applied 
for unemployment benefits from the state of North Carolina.  
The appellant was not notified of this decision.

By letter dated in April 1997, the appellant was informed by 
a RO that the character of his discharge from service was a 
bar to the receipt of VA benefits.  The notice of 
disagreement was received in September 1997.  The statement 
of the case was issued in December 1997.  The substantive 
appeal was received in December 1997.  The appellant appeared 
and offered testimony at a hearing before a hearing officer 
at the RO in March 1998.  A transcript of the hearing is of 
record.  A supplemental statement of the case was issued in 
March 1998.  The appeal was received at the Board in June 
1998.  


FINDINGS OF FACT

1.  The appellant was absent with out leave (AWOL) on six 
different occasions during service; he received disciplinary 
action in July 1973 for failure to report and in December 
1973 and August 1975 for being AWOL.  He was administratively 
discharged from service under other than honorable 
conditions.  

2.  The appellant's discharge from service was the result of 
willful and persistent misconduct.  There is no indication 
that he was insane at the time of the commission of any of 
the offenses which led to his discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits, except benefits under 38 C.F.R. § 3.360.  
38 U.S.C.A. §§ 101(2),  5303(b) (West 1991); 38 C.F.R. § 3.12 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record reflects that the appellant had a period of 
service from March 1973 to January 1976.  The appellant's 
Certificate of Discharge from Active Duty (DD Form 214) 
reflects that he was discharged in January 1976, under other 
than honorable condition.  The records indicate that the 
appellant had multiple periods of time lost (AWOL) under 
Section 972, Title 10, United States Code, totaling 135 days 
lost.  The periods of lost time were from November 7, 1973 to 
December 9, 1973; from June 4, 1974 to August 9, 1974; from 
August 1, 1975 to August 6, 1975; from August 27, 1975 to 
September 1, 1975; from September 3, 1975 to September 9, 
1975; and from September 16, 1975 to September 29, 1975.  He 
received disciplinary action in July 1973 for failure to 
report and in December 1973 and August 1975 for being AWOL.  

In November 1975, the appellant was officially charged with 
AWOL from September 16, 1975 to September 30, 1975 (violation 
of UCMJ, Article 86), and failing to report for duty on 
October 1, 1975 (in violation of UCMJ Article 87), and the 
matter was referred for a trial by Special Court Martial. A 
report of mental status evaluation, dated in December 1975, 
described the appellant's behavior as normal; it was noted 
that he was fully alert, oriented, with a clear thought 
process.  It was further noted that the appellant was able to 
distinguish right from wrong, able to adhere to the right, 
and had the mental capacity to understand and participate in 
Board proceedings.  No mental illness was identified.  The 
appellant submitted a request for discharge for the good of 
the service, acknowledging that he might be discharged from 
the service under other than honorable conditions and 
furnished an Undesirable Discharge Certificate which could 
result in his being ineligible for many or all VA benefits.  
His request was approved in December 1975, he received an 
other than honorable discharge.  

At the time of his personal hearing before the RO in March 
1998, the appellant indicated that he was 18 years of age 
when he entered active duty in March 1973, had an eleventh 
grade education and came from a broken home; he stated that 
he joined the army when his step-mother told him that she 
wished he would leave.  The appellant testified that he had 
no problems during basic or AIT training; he stated that he 
got along well with fellow soldiers and he had no serious 
discipline problems.  The appellant reported that his 
problems began after he sustained a back injury during a 
parachute jump at Fort Bragg in January 1974; he explained 
that his back required frequent medical attention, which 
affected the performance of his duty.  He indicated that he 
was unable to continue his duties with the unit and, as a 
result, began to have disciplinary problems.  The appellant 
maintained that he did not realize what he was accepting by 
choosing an administrative discharge in lieu of a court-
martial; he stated that he regretted his action in service 
that led to his discharge.  The appellant indicated that he 
had not had any problems with law enforcement since his 
discharge from service.  

B.  Legal analysis.

In order to be considered a "veteran" for purposes of 
receipt of VA benefits, the claimant must have been 
discharged or released from service under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2) (West 1991).  A 
discharge or release from service under certain conditions is 
considered to have been issued under dishonorable conditions 
unless it is found that the person was insane at the time of 
the commission of the offenses causing such release or 
discharge.  38 U.S.C.A. § 5303 (West 1991).  This includes a 
discharge under other than honorable conditions if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (1998).    

The record clearly indicates that the appellant's misconduct 
was not limited to a single minor offense.  As already 
reported above, the appellant had six periods of AWOL and he 
failed to report to duty.  Thus, the Board of Veterans' 
Appeals finds that the offenses he committed were so 
repetitive as to demonstrate willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4) (1998).  Further, the 
Board of Veterans' Appeals concludes that because of the 
extent of time and the number of times the veteran was AWOL 
and his failure to report to duty, his service discharge was 
not for a minor offense.  His offenses were the type of 
offenses that would interfere with his military duties, and 
indeed would preclude their performance; such cannot be 
characterized as minor offenses (See Cropper v. Brown, 6 Vet. 
App. 450 (1994)), nor was his service otherwise honest, 
faithful, and meritorious.  

In this regard, the Board of Veterans' Appeals notes that 
there is no evidence of record that the appellant was insane 
at the time of the misconduct noted above, and it has not 
been contended otherwise.  In fact, his service medical 
records are negative for complaints of or treatment for 
psychiatric disorders.  Significantly, no mental illness was 
identified on a mental status evaluation conducted in 
December 1975; it was noted that the appellant was able to 
distinguish right from wrong, able to adhere to the right, 
and had the mental capacity to understand and participate in 
Board proceedings.  

The Board of Veterans' Appeals finds that the evidence of 
record demonstrates that the appellant displayed willful and 
persistent misconduct in service and the character of his 
discharge was dishonorable for VA benefit purposes, except 
for 38 C.F.R. § 3.360 benefits.   

ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


